Barnes, J.
The appellant contends that the demurrer was improperly overruled because of ch. 123, Laws of 1911. That act, including title, reads as follows:
“An act to create section 4079m of the statutes, relating to the admission in evidence of statements against interest.
“The people of the State of Wisconsin, represented in Senate and Assembly, do enact as follows:
“Section 1. There is added to'the statutes a new section *486to read: Section 4079m. In civil actions for damages caused by personal injury no statement made or writing signed by the injured party within seventy-two hours of the time the injury happened or accident occurred, shall be used in evidence against the party making or signing the same unless such evidence would be admissible as part of the res gestae.
“Section 2. This act shall take effect and be in force from and after its passage and publication.”
It is argued that under this statute the release pleaded in the answer is not competent evidence, and consequently settlement and satisfaction cannot be shown.
Even if the statute applied to settlements made with injured persons, no reason is apparent why such settlements when made could not be proved by the best competent evidence that could be produced. If the written evidence of what was done could not be used, we think the defendant could still show by parol evidence that a settlement was agreed upon and that the claimant accepted and retained the amount agreed to be paid, and that such proof might be made under the answer in this case; so that in any event it states a good defense.
However, we think the statute was intended to apply to and cover statements procured for the purpose of being used as evidence against the injured party in any action he might thereafter bring; in other words, statements procured for purposes of defense. Had the legislature intended to prevent settlements being made within seventy-two hours after an injury occurred, it would have said so unequivocally. The title to the act fairly sets forth its purpose, and that purpose was to exclude “statements made against interest.” The law encourages settlements and legal presumption favors their validity, and an agreement of settlement cannot be said to be a statement against the interest of either party to it, until it is impeached by the recognized legal methods.
By the Court. — Order affirmed.